                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION



BRYCE W. PERKINS                                  :          DOCKET NO. 2:19-cv-0283
    D.O.C. # 582440                                              SECTION P

VERSUS                                            :          UNASSIGNED DISTRICT JUDGE



DARREL VANNOY, ET AL.                             :          MAGISTRATE JUDGE KAY


                                  MEMORANDUM ORDER


       Before the court is a petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254

by Bryce Perkins, who is represented by counsel in this matter. Perkins is an inmate in the custody

of the Louisiana Department of Public Safety and Corrections and is currently incarcerated at the

Louisiana State Penitentiary at Angola, Louisiana. This matter is before the court on initial review

under Rule 4 of the Rules Governing Section 2254 Proceedings in the United States District

Courts, and has been referred to the undersigned for review, report, and recommendation in

accordance with the provisions of 28 U.S.C. § 636.

                                                 I.
                                          BACKGROUND

       The appellate record shows that, following a jury trial in the Fourteenth Judicial District

Court, Calcasieu Parish, Louisiana, the petitioner was convicted on February 20, 2011, of one

count of second degree murder. State v. Perkins, 124 So.3d 605, 607 (La. Ct. App. 3d Cir. 2013).

The trial court granted a post-verdict motion for acquittal, reducing the conviction to manslaughter

and then sentencing him to a 30-year term of imprisonment. Id. On appeal from the state, the


                                                -1-
Louisiana Third Circuit Court of Appeal reinstated the second degree murder conviction and

remanded the case for resentencing. Id. The petitioner was resentenced to a mandatory term of life

imprisonment without benefit of parole on July 27, 2012. Id. The petitioner then sought review in

the Third Circuit, alleging excessive sentence as his sole assignment of error. Id. The Third Circuit

reviewed the claim on the merits and denied relief on November 6, 2013. Id. at 607–09.

       The petitioner states that he did not seek further review from this ruling. Doc. 1, p. 3.

Instead, he asserts, he next sought relief through an application for post-conviction relief filed in

the trial court on November 20, 2014. Id. at 4. There he raised claims of ineffective assistance of

counsel and insufficient evidence. Id. He maintains that the trial court denied the application on

June 18, 2018, and that the Louisiana Third Circuit Court of Appeal denied writs on January 17,

2019. Id. at 7. He admits that he did not seek writs with the Louisiana Supreme Court. Id. at 15.

       Perkins filed the instant petition through counsel on March 5, 2019. As his sole claim for

relief he alleges that his constitutional rights were violated when his trial counsel prevented him

from testifying in his own defense. Id. at 6. He provides no memorandum in support of his petition

and no supporting facts or law for his claim.

                                              II.
                                       LAW & APPLICATION

   A. Rule 4 Review

       Rule 4 of the Rules Governing § 2254 Cases authorizes preliminary review of such

petitions, and states that they must be summarily dismissed “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief.” Id. at Rule 4. To avoid

summary dismissal under Rule 4, the petition must contain factual allegations pointing to a “real

possibility of constitutional error.” Id. at Rule 4, advisory committee note (quoting Aubut v. Maine,




                                                 -2-
431 F.2d 688, 689 (1st Cir. 1970)). Accordingly, we review the pleadings and exhibits before us

to determine whether any right to relief is indicated, or whether the petition must be dismissed.

   B. Exhaustion and Procedural Default

       Exhaustion and procedural default are both affirmative defenses that may be considered

waived if not asserted in the respondent’s responsive pleadings. E.g., Cupit v. Whitley, 28 F.3d

532, 535 (5th Cir. 1994). However, the federal district court may also consider both doctrines on

its own motion. Magouirk v. Phillips, 144 F.3d 348, 357–59 (5th Cir. 1998). Therefore we consider

any assertions by respondent under these doctrines, in addition to conducting our own review.

       1. Exhaustion of State Court Remedies

       The federal habeas corpus statute and decades of federal jurisprudence require that a

petitioner seeking federal habeas corpus relief exhaust all available state court remedies before

filing his federal petition. 28 U.S.C. § 2254(b)(1); e.g., Whitehead v. Johnson, 157 F.3d 384, 387

(5th Cir. 1998). This is a matter of comity. Ex parte Royall, 6 S.Ct. 734, 740–41 (1886). In order

to satisfy the exhaustion requirement, the petitioner must have “fairly presented” the substance of

his federal constitutional claims to the state courts “in a procedurally proper manner according to

the rules of the state courts.” Wilder v. Cockrell, 274 F.3d 255, 259 (5th Cir. 2001); Dupuy v.

Butler, 837 F.2d 699, 702 (5th Cir. 1988). Each claim must be presented to the state's highest court,

even when review by that court is discretionary. Wilson v. Foti, 832 F.2d 891, 893–94 (5th Cir.

1987). The exhaustion requirement is not satisfied if the petitioner presents new legal theories or

entirely new factual claims in support of his federal habeas petition. Brown v. Estelle, 701 F.2d

494, 495 (5th Cir. 1983).

       In Louisiana the highest court is the Louisiana Supreme Court. See LSA–Const. art. 5, §

5(a). Thus, in order for a Louisiana prisoner to have exhausted his state court remedies he must



                                                 -3-
have fairly presented the substance of his federal constitutional claims to the Louisiana Supreme

Court in a procedurally correct manner, based on the same general legal theories and factual

allegations that he raises in his § 2254 petition.

        2. Procedural Default

        When a petitioner’s claim is dismissed by the state court based on state law grounds, and

those grounds are independent of the federal question and adequate to support the judgment, he

may not raise that claim in a federal habeas proceeding absent a showing of cause and prejudice

or that review is necessary “to correct a fundamental miscarriage of justice.” Coleman v.

Thompson, 111 S.Ct. 2546, 2553–54, 2564 (1991) (internal quotations omitted). Procedural default

exists where (1) a state court clearly and expressly bases its dismissal of the petitioner's

constitutional claim on a state procedural rule and that procedural rule provides an independent

and adequate ground for the dismissal (“traditional” procedural default) or (2) the petitioner fails

to properly exhaust all available state court remedies and the state court to which he would be

required to petition would now find the claims procedurally barred (“technical” procedural

default).   In   either   instance,   the   petitioner     is   considered   to   have   forfeited   his

federal habeas claims. Bledsue v. Johnson, 188 F.3d 250, 254–5 (5th Cir. 1999). This is not a

jurisdictional matter, but instead a doctrine “grounded in concerns of comity and federalism.” Trest

v. Cain, 118 S.Ct. 478, 480 (1997). The grounds for traditional procedural default must be based

on the actions of the last state court rendering a judgment. Harris v. Reed, 109 S.Ct. 1038, 1043

(1989). To serve as adequate grounds for a federally cognizable default, the state rule “must have

been firmly established and regularly followed by the time as of which it is to be applied.” Busby

v. Dretke, 359 F.3d 708, 718 (5th Cir. 2004) (internal quotations omitted).




                                                     -4-
    C. Application

           As an initial matter, the petitioner’s failure to brief his claim provides the court with no

basis to determine whether there is any merit to his petition. It is the petitioner’s burden to show a

right to habeas relief, and this petitioner points to nothing in the record to support his general claim

that counsel prevented him from testifying on his own behalf. Accordingly, the petitioner must

amend his complaint and brief any claim he wishes to preserve, with citation to record evidence

where available and applicable Fifth Circuit precedent.

           Because of the lack of briefing in this matter, the court cannot discern whether the claim

raised here was also the basis for his ineffective assistance claim raised on post-conviction relief.

Even if that is the case, however, the claim would be unexhausted due to the petitioner’s admitted

failure to seek writs with the Louisiana Supreme Court. The court cannot review an unexhausted

claim, and such a claim may also be subject to technical procedural default if the petitioner is no

longer able to exhaust it. Accordingly, the petitioner must explain his failure to exhaust and state

any grounds for excuse of a procedural default. If he desires a chance to return to state court and

exhaust his claim, he should move to stay this matter pending exhaustion, while also showing good

cause for his failure to exhaust, or dismiss the petition without prejudice.

                                                  III.
                                               CONCLUSION

           Perkins’s petition is deficient as described above. If he does not cure these deficiencies, the

matter is subject to dismissal under Rule 4 of the Rules Governing § 2254 Proceedings in the

United States District Courts.

           Accordingly,

           THE CLERK IS DIRECTED to mail a copy of this order to Perkins at his last address

on file.


                                                     -5-
       IT IS ORDERED that Perkins amend his complaint within thirty (30) days of the filing

of this order to cure the deficiencies as outlined above.

       Failure to comply with this order may result in dismissal of the claims above under Rule

41(b) of the Federal Rules of Civil Procedure. See Link v. Wabash R. Co., 82 S. Ct. 1386 (1962).

       Perkins is further required to notify the court of any change in his address under LR 41.3.

Failure to do so will result in a recommendation that this action be dismissed without prejudice.

       THUS DONE AND SIGNED in Chambers this 7th day of March, 2019.




                                                 -6-
